Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on May 7, 2020.  
Claims 1-13 are currently pending and have been examined.  
Examiner’s Note: The Examiner notes that claims 1-13 are found eligible under 35 USC 101. The claims do not recite any of the judicial exceptions enumerated in the MPEP or the 2019 Revised Subject Matter Eligibility Guidance.

Information Disclosure Statement
The information disclosure statement filed May 7, 2020, has been considered by the Examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12:  Claim 1 recites “by way of a/the machine backend” in several steps.  It is unclear what is meant by “by way of”.  Does this mean that the steps are performed by the machine backend?  Or does this merely mean that the machine backend is part of the drinks preparation machine?  
Further, claim 1 recites “in the case that the identifier is the same as an individual identifier, the preparation prescript that, in one of several user profiles, is assigned to the individual identifier, wherein the user profile is determined in accordance with the configuration identifier.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the case” and “the same.” Further, it is unclear what is meant by “an individual identifier” and how it differs from “the identifier.”  Does this mean that the individual identifier is an identifier associated with a particular user profile?  If so, how is this determined?  Further, it is unclear what is meant by “the preparation prescript that, in one of several user profiles, is assigned to the individual identifier.”  How are these “several user profiles” determined?  And what is meant by “several”?  Is this 2?  3? More than one?  For purposes of examination, the Examiner is interpreting “several” as “a plurality.”  Further, if the preparation prescript is assigned to several user profiles, does this mean that this is a custom preparation prescript that is shared among users? Further, there is insufficient antecedent basis for “the user profile.”  How is this one particular user profile determined?  Is it one of the “several user profiles”?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “in the case that the identifier is the same as an identifier that is associated with a particular user profile, determining the preparation prescript that is assigned to the identifier in the particular user profile.”  
Further, claim 1 recites “by way of the drinks preparation machine, producing the product.”  It is unclear what is meant by “by way of.”  Does this mean that the drinks preparation machine performs this step or that the drinks preparation machine is merely part of the process?  
Claims 2-12 inherit the deficiencies of claim 1.
Claim 2:  Claim 2 recites “in the case.”  There is insufficient antecedent basis for this limitation.  
Claim 3:  Claim 3 recites “wherein if no preparation prescript is assigned to the individual identifier, the machine backend transfers a backend feedback to a voice recognition backend for the output of an error message by a voice interface.”  This limitation is unclear.  As discussed further below, claim 1 recites that the preparation prescript is assigned to the individual identifier.  However, claim 3 contradicts this and thus, claim 3 is unclear.  For purposes of examination, the Examiner is interpreting claim 3 as reciting “wherein if no product corresponding to the preparation prescript is available, the machine backend transfers a backend feedback to a voice recognition backend for the output of an error message by a voice interface.”  
Further, it is unclear if the actual output of the error message by the voice interface is intended to be part of the recited method or if this is merely an intended use of the backend feedback.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 3 and is interpreting this portion as an intended use of the backend feedback.
Claims 4-5:  Claim 4 recites “wherein the preparation prescript is assigned to an individual identifier in a direct manner.”  This limitation is unclear.  The phrase “in a direct manner” renders the claim indefinite because it is unclear what steps are intended to be encompassed by a “direct manner,” i.e., what steps are part of a manner?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 4 and interpreting claim 4 as reciting “wherein the preparation prescript is assigned to an individual identifier.”
Claim 5 inherits the deficiencies of claim 4.
Claim 5:  Claim 5 recites “several user profiles”.  This limitation is unclear.  First, are these intended to be the same “several user profiles” that were previously recited in claim 1?  Further, it is unclear what is meant by “several”.  Is this 2?  3? More than one?  For purposes of examination, the Examiner is interpreting “several” as “a plurality.”
Claim 8:  Claim 8 recites “wherein the preparation prescript is indirectly assigned to an individual identifier via an assignment prescript and a personal identifier, and the assignment prescript is determined on the basis of configuration information that comprises an assignment of the assignment prescript to a configuration identifier.”  This limitation is unclear.  It is unclear what is meant by indirectly assigning the preparation prescript to an individual identifier for the following reasons.  It is unclear if the “individual identifier” recited in this claim is intended to be the same as the individual identifier previously recited in claim 1.  For purposes of examination, the Examiner is interpreting them as referring to the same individual identifier.  Further, it is unclear what is meant by an assignment prescript, what it represents, and how it is determined.  The claim indicates that the assignment prescript is determined on the basis of an assignment of the assignment prescript to a configuration identifier.  This is circular: the assignment prescript is assigned based on the assignment prescript being assigned to a configuration identifier!  It is further unclear what is meant by configuration information and a configuration identifier and what they are.  It is further unclear what is meant by a personal identifier and how it is determined.  It is further unclear what is meant by a machine identifier and an interface identifier.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 8 and is interpreting claim 8 as reciting “wherein the preparation prescript is assigned to the individual identifier by assigning the prescript to a user identifier.”
Claim 9:  Claim 9 recites “by way of a voice interface and voice recognition backend.”  It is unclear what is meant by “by way of.”  Does this mean that the voice interface and the voice recognition backend performs the recited actions or does this merely mean that the voice interface and voice recognition backend are part of the process?  
Claim 10:  Claim 10 recites “wherein a transfer of the machine order to the drinks preparation machine is effected by way of a pull method by way of the drinks preparation machine enquiring at the machine backend as to whether a machine order is present, and given the presence of a machine order activating its transfer to the drinks preparation machine.”  This limitation is unclear.  As discussed further below, claim 1 recites that the machine backend generates the machine order to the drinks preparation machine.  However, claim 10 contradicts this by reciting that the drinks preparation machine causes the transfer of the machine order to from the machine backend to the drinks preparation machine and thus, claim 10 is unclear.  For purposes of examination, the Examiner is interpreting claim 10 as reciting “transferring the machine order to the drinks preparation machine.”  
Claim 11:  Claim 11 recites “by way of the drinks preparation machine”, “by way of the machine backend”, and “by way of the voice interface.”  It is unclear what is meant by “by way of.”  Does this mean that these elements perform these steps or that they are merely part of the recited processes?  Further, there is insufficient antecedent basis for “the voice interface.”  
Claim 13:  Claim 13 recites “the identification”.  There is insufficient antecedent basis for this limitation.  
Further, claim 13 recites “in the case that the identifier is the same as an individual identifier.” There is insufficient antecedent basis for “the case” and “the same.”  Further, it is unclear what is meant by “an individual identifier” and how it differs from “the identifier.”  Does this mean that the individual identifier is an identifier associated with a particular user profile?  If so, how is this determined?  For purposes of examination, the Examiner is interpreting this portion of claim 13 as reciting “in the case that the identifier is the same as an identifier that is associated with a particular user profile, determining the preparation prescript that is assigned to the identifier in the particular user profile.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3:  In the instant case, claim 3 fails to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1.  Claim 1 recites “the preparation prescript that, in one of several user profiles, is assigned to the individual identifier.”  However, claim 3 recites “wherein if no preparation prescript is assigned to individual identifier.”  This contradicts claim 1 and is improper.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 10:  In the instant case, claim 10 fails to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 1.  Claim 1 recites that the machine backend generates a machine order to the drinks preparation machine, i.e., the order is generated at the machine backend and transferred to the drinks preparation machine.  However, claim 10 appears to recite that the drinks preparation machine causes the machine order to be transferred to the drinks preparation machine.  This contradicts claim 1 and is improper.  
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 12:  Claim 12 fails to include all the all the limitations of the claim upon which it depends.  Claim 12 depends from claim 1.  Claim 1 recites “A method for producing a product by way of a drinks preparation machine, comprising the steps of.”  Thus, in order to infringe claim 1, a method comprising various steps must be performed.  However, claim 12 recites “A system comprising a drinks preparation machine and a machine backend, wherein the system is configured for carrying out the method according to claim 1.”  Thus, in order to infringe claim 12, only mere possession of a system having a capability of performing a particular method is required without actually performing the method of claim 1.  Thus, it is possible to infringe claim 12 without infringing independent claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 13 recites a machine backend but does not indicate whether this element is intended to be hardware or software.  A backend is generally considered to be part of a computer application and thus, absent any specific definition in Applicants’ disclosure, is generally considered to be software.  Thus, under the broadest reasonable interpretation, a backend is considered to be software per se and thus claim 13 is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,499,385 B1 to Studor (hereinafter “Studor”).  
Claims 1 and 12-13:  Studor discloses a system and method “for brewing and dispensing beverages” that “may use customer profiling to select beverages to be produced and presented to a given customer.”  (See Studor, at least Abstract).  Studor further discloses:
by way of a machine backend for the drinks preparation machine, receiving a backend order, wherein the backend order comprises an identifier for identification of a preparation prescript, as well as a configuration identifier (See Studor, at least col. 4, lines 29-46, system includes a central master controller which coordinates all customer interfaces, machine controls and feedback and communication to a host server and/or database; master controller is analogous to the machine backend; col. 11, lines 33-60, customer inserts loyalty card into system and it is read by the system and compared to a central database; each loyalty card is associated with a customer identifier or another identifier of a user account; the Examiner notes that, per paragraph [0029] of Applicants’ published application, the configuration identifier is the same as the user identifier; col. 13, lines 1-25, customer selects a link on a display screen to order a drink, i.e., the identifier); 
determining the preparation prescript by way of determining,
in the case that the identifier is the same as an individual identifier, the preparation prescript that, in one of several user profiles, is assigned to the individual identifier, wherein the user profile is determined in accordance with the configuration identifier (See Studor, at least col. 13, lines 1-52, customer selects a link on a display screen to order a drink; customer may select a link describing a previously ordered drink, selecting an option to enter a new order from a standard menu, or creating a new recipe by customizing a selection from a standard menu; customer selects a link and customer is prompted to customize the order or to order it with the same options as the last time;  col. 12, lines 45-62, customer profile contains customer’s recent purchase history and specific drink customizations made by the customer in a prior order; col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user)); 
by way of the machine backend, generating a machine order to the drinks preparation machine, wherein the machine order specifies the preparation prescript (See Studor, at least col. 14, lines 12-25, once the order is placed, master controller issues a sequence of controls that creates the end product using the selected drink parameters); 
by way of the drinks preparation machine, producing the product in accordance with the preparation prescript (See Studor, at least col. 14, lines 12-25, once the order is placed, master controller issues a sequence of controls that creates the end product using the selected drink parameters).
Claims 12-13 are rejected for similar reasons.
Claim 2:  Studor further discloses wherein the step for determining a preparation prescript comprises the step: 
determining,
in the case that the identifier is the same as a generic identifier, the preparation prescript that is assigned to said generic identifier, wherein the assignment is independent of a user profile (See Studor, at least col. 13, lines 20-25, if the customer is not using a loyalty card (i.e., the identifier is not assigned to a user profile/individual identifier), a default menu of available drinks may be displayed).  
Claim 4:  Studor further discloses wherein the preparation prescript is assigned to an individual identifier in a direct manner, and individual identifiers and assigned preparation prescripts are stored in the machine backend (See Studor, at least col. 4, lines 29-46, system includes a central master controller which coordinates all customer interfaces, machine controls and feedback and communication to a host server and/or database; master controller is analogous to the machine backend; col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user).  
Claim 5:  Studor further discloses wherein several user profiles are stored in the machine backend and each user profile comprises a user-specific list of the individual identifiers and their assignment to user-specific preparation prescripts (See Studor, at least col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user. 
Claim 6:  Studor further discloses wherein the machine order specifies the preparation prescript in accordance with the individual identifier or the generic identifier, by way of the machine order comprising the specified preparation prescript (See Studor, at least col. 14, lines 12-25, once the order is placed, master controller issues a sequence of controls that creates the end product using the selected drink parameters; col. 13, lines 1-52, customer selects a link on a display screen to order a drink; customer may select a link describing a previously ordered drink;  customer selects a link and customer is prompted to customize the order or to order it with the same options as the last time; col. 12, lines 45-62, customer profile contains customer’s recent purchase history and specific drink customizations made by the customer in a prior order; col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user)).
Claim 7:  Studor further discloses wherein the machine order specifies the preparation prescript in accordance with the individual identifier or the generic identifier by way of the machine order comprising the individual identifier or the generic identifier (See Studor, at least col. 14, lines 12-25, once the order is placed, master controller issues a sequence of controls that creates the end product using the selected drink parameters; col. 13, lines 1-52, customer selects a link on a display screen to order a drink; customer may select a link describing a previously ordered drink;  customer selects a link and customer is prompted to customize the order or to order it with the same options as the last time; col. 12, lines 45-62, customer profile contains customer’s recent purchase history and specific drink customizations made by the customer in a prior order; col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user) and that the link to this custom drink (i.e., the individual identifier) is associated to the recipe).  
Claim 8:  Studor further discloses wherein the preparation prescript is indirectly assigned to an individual identifier via an assignment prescript and a personal identifier, and the assignment prescript is determined on the basis of configuration information that comprises an assignment of the assignment prescript to a configuration identifier, in a form of one or more of the following: 
an assignment of the assignment prescript to a machine identifier; 
an assignment of the assignment prescript to an interface identifier; 
an assignment of the assignment prescript to a user identifier (See Studor, at least col. 18, lines 40-50, data structures store for each customer a customer identifier, drink preferences, account information, a purchase history, one or more custom drink recipes, one or more preferred standard drink recipes, etc.; the Examiner notes that the customer profile contains custom drink recipes (preparation prescripts customized for each user).
Claim 10:  Studor further discloses wherein a transfer of the machine order to the drinks preparation machine is effected by way of a pull method by way of the drinks preparation machine enquiring at the machine backend as to whether a machine order is present, and given the presence of a machine order activating its transfer to the drinks preparation machine (See Studor, at least col. 14, lines 12-25, once the order is placed, master controller issues a sequence of controls that creates the end product using the selected drink parameters; FIG. 1 and associated text; master controller 126 controls the drink mixing including the coffee expressor, the finisher, etc. col. 4, lines 29-46, master controller coordinates all customer interfaces, machine controls and feedback and communication to a host server and/or database; for example, all valves, heaters, pumps, servo motors, flow control mechanisms, and/or other mechanical components of the system may controlled by the master controller,).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Studor as applied to claim 1 above, and further in view of US 8,744,618 B2 to Peters et al. (hereinafter “Peters ’618”).
Claim 3:  Studor discloses all the limitations of claim 1 discussed above.  
Studor does not expressly disclose wherein if no preparation prescript is assigned to the individual identifier, the machine backend transfers a backend feedback to a voice recognition backend for the output of an error message by a voice interface.
However, Peters ‘618 discloses “systems and methods for dispensing consumable products”.  (See Peters ‘618, at least Abstract).  Peters ‘618 further discloses that “a consumer can select a finite number of products or beverages he or she may prefer.  The consumer selections and associated data can be stored by a product dispenser as consumer preferences.  Each time a product dispenser identifies a particular consumer, the consumer preferences can be stored in and retrieved by a server or data processing resource…either locally or remotely.”  (See Peters ‘618, at least col. 12, lines 25-40).  Peters ‘618 further discloses wherein if no preparation prescript is assigned to the individual identifier, the machine backend transfers a backend feedback to a voice recognition backend for the output of an error message by a voice interface (See Peters ‘618, at least col. 12, line 64 to col. 13, line 15, processor/controller associated with the product dispenser determines whether the consumer selected product is sold out; col. 13, lines 40-60, consumer is informed of one or more alternative locations of a product dispenser serving the same or similar products by the controller displaying information on a user interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the beverage dispensing system and method of Studor the ability wherein if no preparation prescript is assigned to the individual identifier, the machine backend transfers a backend feedback to a voice recognition backend for the output of an error message by a voice interface as disclosed by Peters ‘618 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to offer consumers “a wider menu of beverage selections.”  (See Peters ‘618, at least col. 1, lines 40-55).
Claim 11:  Studor discloses all the limitations of claim 1 discussed above.  
Studor does not expressly disclose by way of the drinks preparation machine, generating a machine feedback to the machine backend; by way of the machine backend, generating a corresponding backend feedback to the voice interface; by way of the voice interface, outputting a voice message in accordance with the backend feedback. 
However, Peters ‘618 discloses by way of the drinks preparation machine, generating a machine feedback to the machine backend (See Peters ‘618, at least col. 21, lines 5-26, server or data processing resource compares data to determine when new or previously unavailable product or beverage becomes available); by way of the machine backend, generating a corresponding backend feedback to the voice interface (See Peters ‘618, at least col. 21, lines 5-26, server or data processing resource compares data to determine when new or previously unavailable product or beverage becomes available and a notification is generated for communication to the customer by voice mail);  by way of the voice interface, outputting a voice message in accordance with the backend feedback (See Peters ‘618, at least col. 21, lines 5-26, customer receives a voice mail with the notification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the beverage dispensing system and method of Studor the ability of by way of the drinks preparation machine, generating a machine feedback to the machine backend; by way of the machine backend, generating a corresponding backend feedback to the voice interface; by way of the voice interface, outputting a voice message in accordance with the backend feedback as disclosed by Peters ‘618 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to offer consumers “a wider menu of beverage selections.”  (See Peters ‘618, at least col. 1, lines 40-55).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Studor as applied to claim 1 above, and further in view of US 8,340,815 B2 to Peters et al. (hereinafter “Peters ‘815”).
Studor discloses all the limitations of claim 1 discussed above.
Studor does not expressly disclose by way of a voice interface and a voice recognition backend, acquiring a voice input and generating, in accordance with the voice input, the backend order to the machine backend for the drinks preparation machine, wherein the backend order comprises the identifier for the identification of a preparation prescript.
However, Peters ‘815 discloses “systems and methods for dispensing consumable products” that includes “a user interface operable to receive consumer inputs and to present product selection information.”  (See Peters ‘815, at least Abstract).  Peters ‘815 further discloses that a consumer can “access a consumer refreshment network system…and/or the product dispenser… by way of any number of client-type devices.”  (See Peters ‘815, at least col. 9, lines 40-55).  Peters ‘815 further discloses that the consumer can use the user interface “to select any number of different product or beverage types, kinds, and formulations.”  (See Peters ‘815, at least col. 9, lines 55-65).  Peters ‘815 further discloses by way of a voice interface and a voice recognition backend, acquiring a voice input and generating, in accordance with the voice input, the backend order to the machine backend for the drinks preparation machine, wherein the backend order comprises the identifier for the identification of a preparation prescript (See Peters ‘815, at least col. 16, lines 40-55, consumer provides a voice instruction using a microphone to buy a beverage; controller receives the order).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the beverage dispensing system and method of Studor the ability of by way of a voice interface and a voice recognition backend, acquiring a voice input and generating, in accordance with the voice input, the backend order to the machine backend for the drinks preparation machine, wherein the backend order comprises the identifier for the identification of a preparation prescript as disclosed by Peters ‘815 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to “implement various methods for consumer-dispenser interactions.”  (See Studor, at least col. 4, lines 1-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625